Citation Nr: 1217584	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-02 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased apportionment of the Veteran's VA compensation benefits on behalf of his child.



ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from July 1984 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) special apportionment decision of July 2006, which granted an apportionment of $100 per month for the Veteran's then-minor child, born in December 1989.  Although during the course of the appeal period, he turned 18 years of age, his mother filed the claim and pursued the appeal on his behalf.  The Veteran did not dispute the grant of either apportionment.  

In a special apportionment decision of July 2009, the appellant was awarded $227 per month in apportioned benefits, as a child over the age of 18 attending school, effective June 1, 2008.  The issue, however, remains on appeal, as a grant of less than the maximum available benefit does not terminate the appeal, unless the appellant expressly states he or she is satisfied with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Evidence in the file indicates that the child has also pursued a claim for Chapter 35 Dependents Educational Assistance (DEA).  According to a November 2008 statement from the child, this claim was denied because the Veteran's continued entitlement to a 100 percent rating was under review.  In a rating decision dated in November 2010, the Veteran was found to be permanently and totally disabled due to service-connected disabilities, and eligibility for DEA for his dependents was established, effective August 18, 2010.  The Board is unable to determine, based on the available information, whether the child was ever granted DEA benefits, and, if so, the effective date of such award.  This matter is referred to the RO for appropriate action.  In this regard, VA regulations prohibit payment of extra compensation for a dependent child based on school attendance, concurrently with the child receiving Chapter 35 educational assistance.  38 C.F.R. §§ 3.667, 3.707, 21.3023 (2011).  Additionally, this would affect the question of whether the Veteran was otherwise discharging his obligation of support, as of the date the child began receiving DEA.


FINDINGS OF FACT

1.  Prior to December [redacted], 2007, the apportionment of $100 per month on behalf of the child reasonably discharged the Veteran's responsibility for support, for VA purposes. 

2.  Effective December [redacted], 2007, an amount of $227, but no more, reasonably discharges the Veteran's responsibility for support of a child over 18 in school, provided that the child is not concurrently in receipt of Chapter 35 benefits.

3.  Hardship has not been shown.  


CONCLUSIONS OF LAW

1.  Prior to December [redacted], 2007, the criteria for an apportionment of the Veteran's compensation benefits in an amount higher than $100 per month were not met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2011).

2.  Effective from December [redacted], 2007, through May 31, 2008, the criteria for an apportionment of the Veteran's compensation benefits in a total amount of $227 per month, but no higher, were met, provided that the child was not concurrently in receipt of Chapter 35 benefits.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458, 3.667, 3.707, 21.3023 (2011).

3.  Beginning June 1, 2008, the criteria for an apportionment of the Veteran's compensation benefits in an amount higher than $227 per month were not met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  An apportionment decision, however, involves a determination as to how existing benefits are allocated between a Veteran and a claimed dependent.  The VCAA does not apply to decisions regarding how benefits are paid.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  

Nevertheless, upon receipt of the appellant's claim, and prior to any adjudication of the matter, in correspondence dated in February 2006, the appellant and the Veteran were each notified of the requirements for an apportionment of the Veteran's benefits, and the information required from the parties.  Both parties received notification of the apportionment decisions dated in July 2006 and July 2009.  The Veteran did not dispute the grant of either apportionment, and, hence, this is not a "contested claim."  

Both the Veteran and the appellant were provided with notice of type of information, largely financial, that would be relevant to an apportionment claim.  The Veteran provided no information, and the appellant provided limited information.  The Board finds that all necessary notification and development has been accomplished, such as is possible in light of the limited information provided.  In this regard, the record does not otherwise indicate the presence of any additional existing evidence that is necessary for a fair adjudication, and which his within VA's ability to obtain.  

As noted above, in a rating decision dated in November 2010, the Veteran was found to be permanently and totally disabled due to service-connected disabilities, and eligibility for DEA for his dependents was established, effective August 18, 2010.  This, however, would presumably not affect this appeal.  In this regard, the Board finds, in this decision, that the child is entitled to a higher rate of apportionment of $227 per month for the period from December [redacted], 2007, through May 31, 2008, which should be before eligibility for DEA was established.  Therefore, the Board finds that it is not necessary to obtain a DEA folder, if any, pertaining to the child at issue, which would be unlikely to change the outcome of this decision, but would result in unnecessary delay of a decision on a claim for an apportionment of VA compensation on behalf of a child who was 16 years old when the claim was initially filed, and is now slated to graduate from college as early as June 2012.  Therefore appellate review may proceed.  

II.  Apportionment

Under 38 U.S.C.A. § 5307, if a Veteran's child is not in his custody, all or any part of the compensation payable on account of the Veteran may be apportioned as may be prescribed by the Secretary.  It is not disputed that the child in this case qualifies as a "child of the Veteran."  In this regard, the Veteran is his father, he was born in December 1989, and he has pursued a course of instruction at an educational institution approved by VA since reaching his 18th birthday.  See 38 U.S.C.A. 101(4)(A), 104(a); 38 C.F.R. § 3.57.  

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse and children's support.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452.  It is not necessary for the claimant to establish the existence of hardship in order to obtain a "general" apportionment.  See Hall v. Brown, 5 Vet. App. 294 (1993). 

In this case, the appellant contends that the Veteran is failing to discharge his responsibility for support, pointing out that he was ordered a state Court to pay $187 per month in child support.  A state Court-ordered payment summary was received, showing an arrears in child support payments, but this only reflected the status up to July 2003, two years before the claim for apportionment was received.  Moreover, although the Board finds that Court-ordered child support payments in the amount of $187 per month are relevant to the question of whether the Veteran is reasonably discharging his obligation of support, the amount is not dispositive; VA must make its own determination as to this matter, and the VA, a federal agency, is not bound by a state court decision as to child support.    

Prior to the child's 18th birthday, the appellant reported total monthly household income of $2,400, with reported monthly expenses of $2,184.  Although income exceeded expenses, the appellant also reported that there were additional expenses which were not on a monthly basis, such as school and athletic supplies.  Based on this information, the RO granted an apportionment of $100, finding that the Veteran was not completely discharging his responsibility to support the child.  This amount slightly exceeded the additional amount of VA compensation payable to the Veteran for a dependent child.  See VA Compensation Rate Table for December 1, 2006, forward.  Thus, the Board finds that for the period prior to the child's 18th birthday, December [redacted], 2007, the Veteran was reasonably discharging his obligation to the child, for VA purposes, by means of the apportionment of $100 per month.  

After the child reached his 18th birthday, however, the Veteran became entitled to a higher rate of compensation, for a dependent child who was 18 years or older and attending school.  See VA Compensation Rate Table for December 1, 2007, footnote (a).  The RO apportioned benefits in this amount, $227 per month, to the child, effective in June 2008.  The child, however, turned 18 on December [redacted], 2007, and the Veteran began receiving benefits which included the higher amount for a dependent school child effective January 1, 2008.  Because this payment is specifically for a dependent child, the Board finds that the entire amount of the additional payment may reasonably be considered to constitute the Veteran's support obligation, for VA purposes.  There is no evidence that the Veteran, at that time, was otherwise discharging his obligation to support the child.  In this regard, it appears that the child would not be eligible for Chapter 35 benefits during this period, as eligibility was not established until August 2010.  Thus, the Board finds that the higher level of apportionment for the child should be effective December [redacted], 2007, when the Veteran became entitled to a higher amount of compensation for his dependent child over the age of 18 who was attending school.  

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the Veteran or other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.  

That regulation further provides that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  38 C.F.R. § 3.451.  The special apportionment was apparently designed to provide for an apportionment in situations where a Veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving additional support to dependents.  See, e.g., Vet.Reg.No.6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet.Reg.No.6(c), 4 (June 1934).  A Veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a). 

In this case, there is no evidence of hardship on the part of the Veteran or the appellant.  The Veteran, who did not contest the apportionment, did not provide any financial information, although evidence shows that he has been in receipt of a 100 percent service-connected disability rating effective from October 2004.  In addition, he is in receipt of disability benefits from the Social Security Administration (SSA).  Although there is evidence suggesting he married in June 2009, thereby raising the possibility of another "person in interest," the decision to grant what amounts to an earlier effective date for a higher level of apportionment is effective only for the period from the commencement of payment in January 2008 through May 2008.  See 38 C.F.R. §§ 3.31, 3.400 (2011).  During this time, he was single with no dependents other than the child in this decision.  Although the appellant has provided the child with additional support, since he began college, there is no evidence of hardship.  Moreover, the RO granted the higher level of apportionment of $227 per month effective in June 2008, after the Veteran finished high school.

Thus, a higher rate of apportionment, in the amount of $227 per month, is warranted, effective December [redacted], 2007, the date the child reached his 18th birthday and the Veteran became entitlement to that amount of additional compensation based on a school child 18 years of age; to that extent, the appeal is granted.  A apportionment higher than $100 per month is not warranted prior to that date, nor is an apportionment higher than $227 warranted at any point.  This partial grant is subject to the criteria governing the payment of monetary benefits, which includes the preclusion of concurrent benefits based on dependency, and Chapter 35 DEA.  Thus, the award of a higher level of apportionment in this decision is specifically contingent on the child's not having been awarded Chapter 35 benefits for the same period, i.e., from December [redacted], 2007, through May 31, 2008.  


ORDER

A higher level of apportionment of compensation, such that the total amount of monthly apportionment is $227, is granted for the period from December [redacted], 2007, through May 31, 2008, subject to the criteria governing the payment of monetary benefits.  

A higher level of apportionment is otherwise denied.  



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


